Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

EXAMINER'S AMENDMENT
Claim 1.  (Currently amended) 
A method of manufacturing an electrical junction box having an electrically protective housing, the method comprising the steps of: 
providing a plurality of cables, 
each having a cable end, 
wherein at least one cable end defines an axial direction; 
everting a braided shield of each cable to partially surround an isolating jacket of the cable, thereby forming an everted braided shield section on the cable end; 
providing an electrically conductive housing which has a retainer section for receiving the everted braided shield sections of the cable ends, 
said retainer section having protrusions in the form of semi-ring-shaped webs for urging against the everted braided shield sections; 
applying an electrically conductive adhesive to exposed surfaces of the retainer sections [[or]] and to exposed surfaces of the everted braided shield sections of the cable ends prior to inserting the cable ends in the housing; 
placing the everted braided shield sections in the retainer sections abutting the everted braided shields against the protrusions, 
wherein at least two of the everted braided shield sections are clamped between protrusions that are staggered in the axial direction; 
and closing the housing.  
 
Claim 2.  (Canceled) 

Allowable Subject Matter
Claims 1, 3-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: Kett and Steinberg does not disclose said retainer section having protrusions in the form of semi-ring-shaped webs for urging against the everted braided shield sections; applying an electrically conductive adhesive to exposed surfaces of the retainer sections and to exposed surfaces of the everted braided shield sections of the cable ends prior to inserting the cable ends in the housing; placing the everted braided shield sections in the retainer sections abutting the everted braided shields against the protrusions, wherein at least two of the everted braided shield sections are clamped between protrusions that are staggered in the axial direction; and closing the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847